Case 2:15-cv-01455-WCB Document 551 Filed 11/13/18 Page 1 of 3 PageID #: 26575




                   NOTE: This disposition is nonprecedential.


               United States Court of Appeals
                   for the Federal Circuit
                             ______________________

             ALLERGAN, INC., SAINT REGIS MOHAWK TRIBE,
                          Plaintiffs-Appellants

                                        v.

              TEVA PHARMACEUTICALS USA, INC., AKORN,
             INC., MYLAN PHARMACEUTICALS INC., MYLAN,
                                 INC.,
                          Defendants-Appellees
                         ______________________

                                   2018-1130
                             ______________________

                Appeal from the United States District Court for the
            Eastern District of Texas in No. 2:15-cv-01455-WCB,
            Circuit Judge William C. Bryson.
                            ______________________

                                  JUDGMENT
                             ______________________

                 JONATHAN ELLIOT SINGER, Fish & Richardson, PC,
            San Diego, CA, argued for all plaintiffs-appellants. Aller-
            gan, Inc. also represented by JUANITA ROSE BROOKS;
            JOSEPH HERRIGES, JR., DEANNA JEAN REICHEL, Minneap-
            olis, MN; SUSAN E. MORRISON, ROBERT M. OAKES, Wil-
            mington, DE.

                MICHAEL W. SHORE, Shore Chan DePumpo LLP,
Case 2:15-cv-01455-WCB Document 551 Filed 11/13/18 Page 2 of 3 PageID #: 26576




            Dallas, TX, for plaintiff-appellant Saint Regis Mohawk
            Tribe.   Also represented by RUSSELL J. DEPALMA,
            CHRISTOPHER LIIMATAINEN EVANS.

                JOHN CHRISTOPHER ROZENDAAL, Sterne Kessler Gold-
            stein & Fox, PLLC, Washington, DC, argued for all de-
            fendants-appellees. Teva Pharmaceuticals USA, Inc. also
            represented by MICHAEL E. JOFFRE, WILLIAM H. MILLIKEN,
            PAULINE PELLETIER, RALPH WILSON POWERS, III.

                MICHAEL R. DZWONCZYK, Sughrue Mion PLLC, Wash-
            ington, DC, for defendant-appellee Akorn, Inc. Also
            represented by MARK BOLAND, BENJAMIN CAPPEL.

               DOUGLAS H. CARSTEN, Wilson, Sonsini, Goodrich &
            Rosati, PC, San Diego, CA, for defendants-appellees
            Mylan Pharmaceuticals Inc., Mylan, Inc. Also represent-
            ed by CHRISTINA ELIZABETH DASHE; WENDY L. DEVINE,
            San Francisco, CA.

                AARON STIEFEL, Arnold & Porter Kaye Scholer LLP,
            New York, NY, for amicus curiae Pharmaceutical Re-
            search and Manufacturers of America. Also represented
            by DAVID EVAN KORN, Pharmaceutical Research and
            Manufacturers Association of America, Washington, DC.
                           ______________________

            THIS CAUSE having been heard and considered, it is

            ORDERED and ADJUDGED:

                PER CURIAM (PROST, Chief Judge, REYNA and HUGHES,
            Circuit Judges).
                       AFFIRMED. See Fed. Cir. R. 36.

                                ENTERED BY ORDER OF THE COURT
Case 2:15-cv-01455-WCB Document 551 Filed 11/13/18 Page 3 of 3 PageID #: 26577




                November 13, 2018          /s/ Peter R. Marksteiner
                     Date                  Peter R. Marksteiner
                                           Clerk of Court
